EXHIBIT 10.12 Amended and Restated 2006 Stock Incentive Plan Article 1.Establishment, Purpose, and Duration 1 Article 2.Definitions 1 Article 3.Administration 4 Article 4.Shares Subject to this Plan and Maximum Awards 5 Article 5.Eligibility and Participation 6 Article 6.Stock Options 7 Article 7.Stock Appreciation Rights 8 Article 8.Restricted Stock and Restricted Stock Units 9 Article 9.Performance Units/Performance Shares 10 Article 10.Cash-Based Awards and Other Stock-Based Awards 11 Article 11.Performance Measures 12 Article 12.Nonemployee Director Awards 13 Article 13.Dividend Equivalents 13 Article 14.Beneficiary Designation 14 Article 15.Deferrals 14 Article 16.Rights of Participants 14 Article 17.Change of Control 14 Article 18.Amendment, Modification, Suspension, and Termination 14 Article 19.Withholding 15 Article 20.Successors 15 Article 21.General Provisions 16 i ATC TECHNOLOGY CORPORATION AMENDED
